Citation Nr: 9927369	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic mechanical low back pain, currently rated 
as 10 percent disabling.

2.  Entitlement to restoration of a 10 percent rating for 
service-connected muscle tension headaches.

3.  Entitlement to restoration of a 10 percent rating for 
service-connected allergic rhinitis.

4.  Entitlement to an increased (compensable) rating for 
service-connected status post hemorrhoidectomy and rectal 
abscess.  

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1989 to May 
1991.

These matters came to the Board of Veterans' Appeals (Board) 
from a November 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the claims of increased evaluations 
for service-connected mechanical low back pain and status 
post hemorrhoidectomy and rectal abscess.  In that same 
decision, the RO reduced the veteran's 10 percent rating for 
allergic rhinitis to a noncompensable rating, as well as the 
10 percent rating for muscle tension headaches.  The veteran 
submitted his notice of disagreement in June 1998.  In August 
1998, a statement of the case was issued and the veteran 
submitted his substantive appeal.  In January 1999, the 
veteran testified at a videoconference held by the 
undersigned member of the Board, which he accepted in lieu of 
an in-person hearing.

At the hearing, the veteran indicated that he wished to 
submit additional evidence and waived his right to have the 
Agency of Original Jurisdiction consider that evidence as 
allowed under 38 C.F.R. § 20.1304 (1998).  See January 1999 
transcript of personal hearing at page 2.  The undersigned 
indicated that the record would remain open for 45 days for 
the submission of such evidence.  However, the additional 
evidence has not been received.  

The issues of an increased (compensable) evaluation for 
service-connected status post hemorrhoidectomy and rectal 
abscess, and restoration of 10 percent ratings for rhinitis 
and headaches will be addressed in the REMAND portion of this 
decision. 


FINDING OF FACT

The veteran's service-connected chronic mechanical low back 
pain is manifested by chronic pain with intermittent flare-
ups, the functional equivalent of moderate limitation of 
lumbar spine motion.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for service-
connected chronic mechanical low back pain have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, Diagnostic Code 5292, 5295 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records document the diagnosis and 
treatment of mechanical low back pain.  

Pursuant to the veteran's original claim for compensation, a 
VA examination was conducted in September 1991.  The 
examination of the low back revealed: subjective tenderness 
over the lumbosacral area without paraspinous muscle spasms; 
80 degrees flexion, 20 degrees extension, and 20 degrees 
lateral bending; motor strength of 5/5 in all muscle groups 
tested; straight leg raising produced low back pain but no 
radicular symptoms; muscle strength 5/5 and deep tendon 
reflexes equal bilaterally; and sensory examination intact to 
light touch and pinprick.  There was no evidence of 
degenerative joint disease of the lumbar spine shown on x-
ray.  Straightening of the normal lordotic curve was noted in 
the x-ray report.  The examiner diagnosed mechanical low back 
pain with no radicular symptoms.  It was noted that there was 
no separate muscle weakness found even though the veteran 
reported such weakness and related it to his back disability. 

Service connection for chronic mechanical back pain and 
muscle tension headaches was established by rating action of 
October 1991.  Each disability was rated as 10 percent 
disabling.

VA neurological, nose and sinuses, and spine examinations 
were scheduled for November 1993, but the veteran failed to 
report.  According to a November 1993 Report of Contact, the 
veteran failed to appear for the examination due to a family 
emergency.  A notification letter regarding his failure to 
report was issued in December 1993 in accordance with 
38 C.F.R. § 3.655.  Examinations were scheduled for December 
1993, and rescheduled in January 1994, but the veteran failed 
to report.  In December 1993, the veteran informed the RO 
that he was unable to report for the examination due to a 
family emergency.  As in December 1993, a letter was issued 
to the veteran in January 1994 regarding his failure to 
report.  VA examinations were scheduled in February 1994, but 
once again, the veteran failed to report.  As on prior 
occasions, a letter was issued in March 1994 regarding his 
failure to report for the examinations.  In February 1997, 
the RO received the veteran's claim for increased ratings.  

In July 1997, the veteran underwent a VA examination.  The 
veteran's complaints of pain that flares up and becomes worse 
on overexertion were noted.  The examination of the spine 
revealed: pain around L4 where there was mild objective 
tenderness, but no paraspinal muscle spasm; pain on motion 
occurred mainly in sitting up from the lying position; 
straight leg raising was positive at 70 degrees but there was 
no evidence of radiculopathy; range of motion was 80 degrees 
forward flexion, 15 degrees backward extension, 20 degrees 
lateral flexion, and 15 degrees rotation bilaterally; all 
ranges of motion somewhat limited by the veteran's obesity; 
and he could toe/heel, hop, squat and bear weight on each leg 
without objective evidence of pain.  X-rays of the lumbar 
spine revealed well-maintained disc spaces, tiny Schmorl's 
nodes of the inferior end plate of L1 and T12, and no other 
abnormalities.  The examiner diagnosed residual low back 
injury without x-ray evidence of disease.  Regarding DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the examiner opined that 
such statements would be of a purely speculative nature.  

In November 1997, the RO denied the veteran's claims for 
increased ratings for his service-connected disabilities, and 
reduced the rating for service-connected muscle tension 
headaches.  The rating action reflects that for each of the 
service-connected disabilities, the evidence was insufficient 
to evaluate the disabilities due to the abandonment of the 
claim from January 1, 1994 to February 23, 1997.  

In January 1999, the veteran testified that he has problems 
with muscle spasms in the back.  He is unable to complete his 
household chores due to the back locking up on him and does 
exercises for pain relief.  He has problems finding a 
comfortable bed to sleep in, and tries to sleep on the floor 
at times.  He takes sleeping pills and undergoes physical 
therapy.  He even took a class on how to relieve back pain, 
but it just has worsened.  He has also taken a number of 
medications.  He has to stop running after a half of mile and 
he abandoned his attempts to become a firefighter.  Also, his 
condition is aggravated following extended periods of walking 
around.  Regarding work, he said he is employed as a 
dispatcher for police, fire and EMTs.  


Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Generally, the provisions of § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level, for 5 years or more, and do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c) (1998).  Here, the evaluations in 
question had been in effect for a little over three years, 
May 7, 1991 to January 1, 1994.  Thus, the provisions of 
38 C.F.R. § 3.344(a) and (b) would not apply in this case.  
As noted, the veteran's claims were considered abandoned 
under 38 C.F.R. § 3.158(b), due to his failure to report for 
scheduled VA examinations.  His eventual appearance for an 
examination in 1997 triggered the resumption of his rating as 
prescribed by 38 C.F.R. § 3.330 (1998).  Since the veteran 
was duly notified of the consequences of his failure to 
report for the scheduled VA examinations, the Board finds 
that the reductions were proper.  However, the Board finds, 
for reasons stated below, that the reduced ratings do not 
adequately reflect the current degree of disability.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.

Increased Evaluation for Chronic Mechanical Low Back Pain

Service connection is currently in effect for chronic 
mechanical low back pain, rated 10 percent disabling under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5295 
(1998).  This Diagnostic Code (DC) contemplates lumbosacral 
strain, and a 10 percent rating is assigned when there is 
characteristic pain on motion.  The criteria for a 20 percent 
rating includes muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
maximum rating of 40 percent is available for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Clearly, the VA examination findings noted in 1991 and 1997 
reflect that there is the characteristic pain on motion 
required for a 10 percent rating under DC 5295.  However, the 
Board finds that this pain and the reported ranges of motion 
indicate that a 20 percent rating would better reflect the 
degree of disability given the additional considerations set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In that case, the Court held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  The Court remanded the case to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.

In this case, the VA examiner indicated that further comment 
in this area would be speculative.  The reported ranges of 
motion in 1991 and 1997 are essentially the same, except for 
a slight decrease in extension noted in 1997.  In 1997, it 
was also noted that there was pain on motion when the veteran 
sat up from the lying position.  Furthermore, the veteran 
reports that there is pain at times of overexertion with 
activity.  Given the considerations in DeLuca, there is a 
question as to which of two evaluations shall be applied.  
38 C.F.R. § 4.7 (1998).  Therefore, it is reasonable to 
conclude that the degree of disability is the functional 
equivalent of moderate limitation of lumbar spine motion, as 
described under DC 5292, rather than muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position as described under DC 5295.  However, the 
findings clearly do not indicate that the degree of 
disability meets any of the criteria for a 40 percent rating 
under DC 5295 such as listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The same could be said regarding DC 5292, 
since severely limited lumbar spine motion has not been 
shown.  Therefore, a rating of 40 percent would not be 
warranted, since there is not a question as to whether the 20 
percent or 40 percent rating should apply.  38 C.F.R. § 4.7 
(1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 5295, do not provide a basis 
to assign an evaluation higher than the 20 percent assigned 
by this decision.  

Even when given the considerations set forth in DeLuca, the 
reported ranges of motion on VA examinations in 1991 and 
1997, do not indicate that the functional limitations of the 
lumbar spine could be described as lumbar spine ankylosis (DC 
5289).  Also, the manifestations of this disability do not 
mirror descriptions such as intervertebral disc syndrome (DC 
5293) or residuals of vertebra fracture (DC 5285).  
Therefore, DC 5292 adequately describes the type and degree 
of disability at issue here.  The preponderance of the 
evidence supports the veteran's claim to the extent that a 20 
percent rating for chronic mechanical low back pain is 
warranted.  Therefore, the application of the benefit of the 
doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) 
is inappropriate in this case.

ORDER

Entitlement to a 20 percent rating for service-connected 
chronic mechanical low back pain has been established, and 
the appeal is granted subject to regulations applicable to 
the payment of monetary benefits.
REMAND

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claims. 

Restoration of a 10 Percent Rating for Service-Connected 
Allergic Rhinitis

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has made reference to.  Littke v. 
Derwinski 1 Vet. App. 90 (1990).  

In January 1999, the veteran testified that a non-VA 
physician is treating him for his allergic rhinitis.  He 
added that he goes about six to seven times per year, and 
that surgery has been recommended.  However, his treatment 
records are not associated with the claims folder.  
Therefore, they should be obtained.  

Restoration of a 10 percent rating for Headaches

When examined by VA in 1997 the veteran said that he had 
daily headaches which lasted about one hour and were relieved 
by Tylenol, Flexeril, and lying down.  In his testimony in 
1999, however, the veteran said that every three days the 
headaches were so severe that he did not want to move; these 
would last from 4 to 8 hours, and sometimes he would have to 
go to the hospital.  This indicates an increased level of 
disability since the last examination, and requires re-
examination and consideration of the hospital records of his 
treatment for headaches.

Increased (Compensable) Evaluation for Status Post
Hemorrhoidectomy and Rectal Abscess

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Here, the veteran was initially afforded a VA examination in 
1991 pursuant to the filing of his claim of service 
connection.  His most recent VA examination was conducted in 
1997, but his hemorrhoid condition was not assessed.  Also, 
in January 1999, the veteran testified that he underwent 
emergency surgery for this condition in 1998.  See January 
1999 personal hearing transcript at page 14.  Therefore, the 
Board finds that an examination is in order.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain information from 
the veteran regarding records of 
treatment for his service-connected 
hemorrhoids, particularly the records 
regarding his surgery for this condition 
in 1998.  The RO should also obtain 
records of treatment for his allergic 
rhinitis, and his headaches (particularly 
hospital treatment for severe headaches).  
The necessary authorization should be 
obtained in order to secure non-VA 
records.  Once secured, the RO should 
associate the records with the claims 
folder. 

2.  Once the above action has been 
accomplished, the veteran should be 
afforded a VA examination to determine 
the nature and severity of his service-
connected rectal, rhinitis, and headache 
conditions.  The claims folder should be 
made available to the examiner 

for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 

